Citation Nr: 1756326	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  10-41 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel



INTRODUCTION

The Veteran reported that he served on active duty in the United States Army from July 1979 to July 1982.  Service department documentation of service is not of record, although previously recognized by the Board in May 2016.   

This matter is before the Board of Veterans Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   

The Veteran was scheduled for a Board hearing by videoconference.  The record indicates that he cancelled the hearing.  Thus, his request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2017).

In May 2016, the Board remanded the Veteran's claims for further development.  The remand required the RO to take appropriate steps to request any updated VA treatment records, to afford the Veteran a VA back examination, and to schedule the Veteran for a hearing before a Decision Review Officer (DRO) at the RO.   In compliance with the remand directives, a VA back examination opinion was obtained, VA attempted to obtain VA treatment records, and the Veteran was scheduled for a hearing before a DRO at the RO.  There has been substantial compliance with the remand instructions, and the matter again is before the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

A Decision Review Officer hearing was scheduled for in February 2017 and rescheduled in April 2017.    The Veteran did not appear for the hearing.  Consequently, any evidence expected from this hearing which might have been material to the outcome of this claim could not be considered.

The issues of service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDING OF FACT

A low back disability was not manifest in service or within one year of separation.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.  §§ 1101, 1112, 1113, 1131, 1137, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Additionally, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Specifically, the May 2015 BVA remand directed VA to obtain VA treatment records from January 2007 to September 2008 and from June 2009 to December 2011.  The available VA treatment records were obtained and have been associated with the electronic claims folder.  However, the review of these records showed that the Veteran did not receive treatment for the period of January 2007 to August 2008 and from December 2010 to December 2011.  As such, on November 28, 2016, VA sent a letter to the Veteran to inform him of this matter and asked him to confirm whether or not he received VA treatment during the dates in question.  No response was received.  

The Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II.  Service Connection

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R.  § 3.303 (b).  

Service connection may also be established for arthritis manifesting to a compensable degree within one year of separation from service.  
38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  The Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

III.  History

The Veteran served as a U.S. Army tank crewmember.  He contends that he hurt his low back in service dealing with tanks and spent five days in the hospital, resulting in his current low back pain.

The Veteran's November 1978 entrance examination was clinically normal for the spine, other musculoskeletal.  In a November 1978 report of medical history, the Veteran denied arthritis, rheumatism, or bursitis, as well as recurrent back pain.  A June 1980 service treatment record (STR) shows complaints of low back pain for five days after lifting a heavy object.  An examination revealed a normal range of motion and no tenderness.  He was found to have a low back sprain.  X-rays were negative.  There were no further related complaints or treatment and no record of hospitalization.  At a May 1982 separation examination, evaluation of the spine, other musculoskeletal was clinically normal.  In a May 1982 report of medical history, the Veteran denied arthritis, rheumatism, or bursitis, as well as recurrent back pain.

Private medical records document that the Veteran injured his low back at work on May 8, 2001, when he felt a pop and severe pain in his low back with numbness in his groin.  In a July 2001 treatment record, the Veteran denied previous medical problems.  An MRI revealed impressions of degenerative changes at L4-5, disc herniation, and stenosis.  He underwent surgery in October 2001 at St. Joseph Hospital in Houston, Texas by a private physician, Dr. V. P. K.  In October 2001, he reported having low back pain and left leg pain.  On October 25, 2001, he had surgery, which consisted of L4-5 laminectomy, decompression and posterior spinal fusion with BAK cages, advanced spine instrumentation, allograft, and right iliac crest bone graft, with placement of epidural catheter for postoperative pain relief.   

The Veteran filed his original disability claim in this matter that was received on February 24, 2009.

The Veteran first sought VA primary care in November 2008.  The attending physician's assistant (PA) noted the Veteran's report of herniation of a lumbar disc while lifting a heavy object in 2001 with chronic back pain.  The Veteran reported on-going use of prescription medication for back pain.  However, in February 2009 a VA primary care physician noted his reports of a history of low back pain for the past 25 years, or since about the mid-1980s, and that he had surgery and the placement of hardware for the past 8 years.  VA treatment records through December 2016 show treatment for chronic lower back pain with medication and a back brace.  .

A February 2016 VA examination revealed impressions of lumbar strain, intervertebral disc syndrome, spinal fusion, and spinal stenosis.  At the VA examination, the Veteran reported sustaining a back injury while loading 105 mm artillery rounds during military service, and that he sought treatment at a Battalion Aid Station for back strain.  He also reported that he sustained a lumbosacral spine injury in 2001 while working as a track foreman for the Union Pacific Railroad.  He reported that he underwent spinal surgery in 2001.  The VA examiner did not find an impression of arthritis.  The VA examiner opined that the Veteran's low back disability condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner reasoned that the Veteran's discharge/separation physical from the Army dated March 19, 1982 does not contain reports of any significant medical problem.  The Veteran injured himself at a civilian job in 2001.  The VA examiner opined that the incidents are therefore not remotely temporally related.

IV.  Analysis

Post service VA and private treatment records show ongoing treatment for chronic low back pain and surgical intervention for a herniated disc.  Therefore, the Veteran has a current lumbar spine disability during the period of the appeal, and the first element of service connection is met. 

The Veteran is competent to relate what he has been told by a professional.  He is also competent to report that he was told that he had a low back disability, and that he underwent spinal surgery in 2001.  

The Veteran is also competent to report his symptoms and observations of lower back pain.  He reports a history of this, including from his time in service.  He also reports a history of heavy lifting in service.  He reported an injury at work in May 2001.  He also reported a history of low back pain for the past 25 years as of February 2009, or since about the mid-1980s.  The Board finds these reports credible.  

The Veteran reported that he has had back pain since service.  However, the Board places low probative weight on his reports of a week of hospitalization for a back injury in service as it is inconsistent with the records.  Likewise, his report of continuous low back pain since the treatment in service is not consistent with his denial of any recurrent back pain at the time of the discharge physical examination.  Moreover, the records of treatment for the workplace injury in 2001 are silent for any previous injury or chronic back pain prior to the injury.  The most probative evidence in the February 2016 VA examination with accompanying medical opinion and VA treatment records, collectively indicate that the Veteran's back disability was not incurred in service.  

The STRs indicate that the Veteran did suffer a back injury in service, but that it was resolved following treatment.  His separation examination showed the spine as clinically normal.  In his May 1982 report of medical history, he denied arthritis, rheumatism, or bursitis, as well as recurrent back pain.  Furthermore, he did not have characteristic manifestations sufficient to identify arthritis during that time.  Here, the February 2016 VA examination and medical opinion establishes that his low back pain is less likely than not related to service, and that the Veteran does not presently have arthritis.  The Board finds this to be highly probative.  In addition, although he complained of pain during service, arthritis was not noted, manifest, or diagnosed during service or within one year of separation.  

The most probative evidence establishes a remote onset of acquired pathology and the Veteran's own opinion pales warrants less probative value (regarding identifying a potential chronic disease entity) when compared with the objective evidence of record.  Despite a brief period of in-service complaints of pain, the evidence establishes that he did not have arthritis during service, and there is no evidence of arthritis within one year of separation.  In sum, the evidence shows that the Veteran's low back strain in service was an acute condition which resolved with treatment while he was still on active duty.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  Consequently, service connection for a low back disability is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In reaching this conclusion, the Board finds that the preponderance of the evidence is against this claim.  As such, the benefit of the doubt rule is not for application, and the claim must be denied.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability is denied.


REMAND

The Veteran reports that he has hearing loss and ringing in both ears.  He also reports that he is sensitive to loud sounds.

In May 2009, the Veteran was afforded a VA audiological examination.  The Veteran reported an onset of bilateral hearing loss and tinnitus of 20 years ago, sometime during the late 1980s.  He denied noticing hearing loss or tinnitus during or immediately following service.  Audiometric testing showed puretone thresholds of 26 decibels or greater at three frequencies and 40 decibels at least one frequency in both ears, thus meeting the VA criteria for disability.  Speech discrimination scores were 98 and 100 percent in the right and left ears respectively.  However, based on the Veteran's report of onset of hearing difficulties and a review of the claims file, the VA examiner opined that military noise exposure is not responsible for his hearing loss or tinnitus.  The examiner did not address the possibility that noise exposure in service caused some damage that manifested as sensed hearing difficulty after service.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

The Veteran underwent a hearing assessment at a VA outpatient clinic in January 2017.   The Veteran reported that his hearing acuity had worsened and that his tinnitus was constant since the 2009 audiological examination.  The VA examiner noted normal bilateral hearing from 250-8000 Hz, with recognition testing showing 96 percent in the right ear and 92 percent in the left ear.  The VA examiner noted that the current findings denoted an improvement in responses to thresholds when compared to 2009 audiological testing.  However, the outpatient record does not a complete report with puretone threshold hearing acuity measurements.  The examiner did not comment on the etiology.  The relevant VA audiological measurements should be obtained and considered by the AOJ prior to Board review of the Veteran's claim for a higher rating.  

Although the 2009 examiner measured hearing loss that met the criteria for disability but found that it was not attributable to service, the Board finds that an additional examination is necessary to confirm or deny the presence of a hearing disability and to obtain an opinion whether hearing loss and tinnitus in this case are attributable to service even if not manifested until after service.  

The claims file also appears to be missing the Veteran's DD 214.  On remand, the Veteran's DD 214 should be added to the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file a copy of the Veteran's DD 214.

2.  The AOJ should attempt to obtain the results of the January 2017 VA audiological testing.  If the results are not available, such should be noted in the record.

3.  Schedule the Veteran for a VA examination to determine the current nature, onset, and likely etiology of hearing loss and tinnitus.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The VA examiner should opine as to whether it is at least as likely as not that the Veteran's hearing loss and tinnitus was incurred in or aggravated by service notwithstanding his report of an onset in 1980 after service.   

The VA examiner should provide a detailed rationale for any opinion expressed.  Attention is directed to the results of the May 2009 and January 2017 VA audiological examinations.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so, to include a recitation of any missing facts necessary to render a non-speculative opinion.

4.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


